Citation Nr: 0026029	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for left 
chest scars, currently rated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) disability 
rating for scars of the left forearm and hand, currently 
rated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1966 to 
November 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which increased the veteran's disability rating for 
left chest scars from noncompensable to 10 percent, but 
denied his claim for a compensable disability rating for the 
scars of the left forearm and hand.

The Board notes that the issue of entitlement to a 
compensable disability rating for scars of the left forearm 
and hand will be addressed primarily in the REMAND portion of 
this decision. 


FINDING OF FACT

The medical evidence demonstrates that one of the veteran's 
service-connected left chest scars is objectively tender; 
however, there is no medical evidence of record to show that 
the his left chest scars cause any compensable limitation of 
function, including as due to muscle damage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
chest scars have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.56, 4.73, 4.118, 
Diagnostic Codes 5302, 5321, 7803-5 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered increases in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records (SMRs), 
VA examination reports, consultations records, and hospital 
discharge summaries, as well as the veteran's written 
statements, the Board finds that with regard to the issue of 
entitlement to a disability rating in excess of 10 percent 
for left chest scars only, the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a July 1968 rating decision, the RO granted the 
veteran service connection for scars of the left chest and 
scars of the left forearm and hand, and assigned a 
noncompensable disability ratings for each pursuant to 
Diagnostic Codes 5302 and 5309, effective in November 1967.  
The Board observes that these scars appear to have resulted 
from superficial gunshot and/or shrapnel wounds received 
during combat in Vietnam.  In accordance with a May 1998 
rating decision, the RO increased the veteran's disability 
rating for left chest scars to 10 percent pursuant to 
Diagnostic Code 7804, effective in January 1998, but denied 
his claim for a compensable disability rating for the scars 
of the left forearm and hand.  As was noted previously, the 
issue of entitlement to a compensable disability rating for 
the scars of the left forearm and hand will be dealt with in 
the REMAND portion of this decision.

The relevant medical records consist of a January 1998 VA 
examination report that includes a physical examination of 
chest wall, which revealed two superficial scars on the 
anterior chest wall of the left side.  One scar was an inch 
long while the other was a 1/2 inch long, and both scars were 
pink, skin deep, and without adhesions.  The larger scar was 
slightly tender.  An X-ray of the chest wall did not reveal 
any soft tissue foreign body or any bony injury.  The 
diagnosis was a status post gunshot injury to the left chest 
wall with residual scars.

The Board notes that the veteran's left chest scars are 
currently rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805, which contain the schedular criteria 
rating scars of the skin.  Diagnostic Code 7803 provides for 
a maximum 10 percent disability rating for superficial scars 
that are poorly nourished with repeated ulceration.  
Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful upon objective demonstration, while Diagnostic Code 
7805 provides for a disability rating based on the limitation 
of function exhibited on the part affected.  

Diagnostic Code 7803 is inapplicable, as there is no medical 
evidence of record showing that the veteran's left chest wall 
scars are poorly nourished or suffer from repeated 
ulceration.  With regard to Diagnostic Code 7804, the Board 
observes that pursuant to the RO's May 1998 rating decision, 
the veteran is already receiving the maximum 10 percent 
rating available, as the January 1998 VA examination report 
revealed that one of the left chest scars was objectively 
tender.  

As the veteran was initially service-connected for muscle 
injuries pursuant to 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5302, the Board now turns to an analysis of whether a 
disability rating in excess of 10 percent is available.  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1)  Slight disability of muscles

(I) Type of injury.  Simple wound of 
muscle without debridement or infection.

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of 
muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  (B)  Adhesion of scar to 
one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather 
than true skin covering in an area where 
bone is normally protected by muscle.  
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  (D)  Visible or 
measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of 
muscles.  (F)  Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G)  Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Pursuant to Diagnostic Code 5302, a 20 percent disability 
rating is available for moderate impairment of movement of 
the arm from vertical overhead to hanging positions, downward 
rotation of the scapula, or forward or backward swing of the 
arm, involving the intrinsic muscles of the shoulder girdle.  
The Board notes, however, that the January 1998 VA 
examination report shows the veteran's wounds were only 
superficial in the form of skin scars, and that there was no 
disability of the muscles observed. 


The Board has also considered Diagnostic Code 5321, which 
relates to limitation of function of the muscles of 
respiration of the thoracic muscle group.  Although 
Diagnostic Code 5321 provides for a maximum 20 percent 
disability rating for a severe or moderately severe 
disability affecting the functioning of the thoracic muscle 
group, the medical evidence of record does not demonstrate 
that the veteran's wounds affected the thoracic muscle group. 

With regard to the application of Diagnostic Code 7805, 
consistent with the above discussion, the Board finds that 
there is not sufficient evidence to show that the veteran's 
left chest scars cause limitation of function in excess of 
the currently assigned 10 percent rating under Diagnostic 
Code 7804.   

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board has considered the history of the veteran's 
disability, the current clinical manifestations, and the 
effect this disability may have on the earning capacity of 
the veteran under 38 C.F.R. §§ 4.1, 4.2, and finds that there 
has been no showing by the veteran that his left chest scars 
have resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

Finally, the Board has considered the applicability of the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) (West 
1991) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, as the preponderance of the evidence is against the 
veteran's claim, a disability rating in excess of 10 percent 
is not warranted. 




ORDER

A disability rating in excess of 10 percent for left chest 
scars is denied.


REMAND

As was indicated previously, the veteran's claim of 
entitlement to a compensable disability rating for scars of 
the left forearm and hand is well grounded, and, therefore, 
sets in motion the statutory duty to assist the veteran with 
the development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a); Proscelle, 2 Vet. App. at 632.  

The Board observes that despite the fact that the veteran was 
service-connected for scars of the left forearm and hand, the 
January 1998 VA examination report only discussed the scar of 
the left forearm.  The examiner did not make any examination 
of the scars of the left hand, or otherwise note that there 
were any scars present on of the left hand.  Given the fact 
that the veteran has been service-connected for scars of the 
left hand as well as the left forearm, the Board finds that a 
new examination is required to fully evaluate any left hand 
scars that may exist.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist for the purpose of 
ascertaining the severity of his service-
connected scars of the left forearm and 
hand.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination, and that all indicated 
studies and tests be accomplished.  The 
examiner should specifically report all 
clinical findings, including pain, 
tenderness, limitation of function, and 
muscle, tendon, or nerve damage of the 
affected parts.  The examiner should 
indicate whether the scars are 
superficial, poorly nourished, have 
repeated ulceration, are tender and 
painful on objective demonstration, or 
limit the function of any part.  A 
complete rationale should be given for 
all opinions offered. 

2.  After completion of the above, the RO 
should review the record and determine 
whether the veteran's claim can be 
granted. 

3.  The RO should then furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, if the case remains 
adverse to the veteran, it should be 
returned to the Board for appellate 
review. 

The purposes of this REMAND are to assist the veteran in the 
development of his claim and to ensure an adequate medical 
record for appellate review.  The Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he is further notified.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 11 -


